DISMISS; and Opinion Filed November 30, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01248-CV

                            JANEE HARRELL, Appellant
                                       V.
                      CITIBANK (SOUTH DAKOTA), N.A., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-05242-2010


                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill

       The parties have filed a “Joint Motion to Dismiss Appeal” in which they aver that they

have settled their dispute. After consideration, we grant the motion and dismiss the appeal as

requested by the parties. See TEX. R. APP. P. 42.1(a)(2)(A).




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
141248F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JANEE HARRELL, Appellant                            On Appeal from the 366th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-01248-CV         V.                       Trial Court Cause No. 366-05242-2010.
                                                    Opinion delivered by Justice Whitehill.
CITIBANK (SOUTH DAKOTA), N.A.,                      Justices Lang and Evans participating.
Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal pursuant to
the parties’ agreement.

    Pursuant to the parties’ agreement we ORDER that appellee CITIBANK (SOUTH
DAKOTA), N.A. recover its costs of this appeal from appellant JANEE HARRELL.


Judgment entered this 30th day of November, 2015.




                                              –2–